Sinkler, J.,
Of the many requests for surcharge, the auditing judge refused all save one. He most reluctantly, as stated in the notes of testimony, surcharged the accountant with an item of credit — a fee paid a physician for professional services rendered the former minor. The accountant has filed an exception to the surcharge, while the former minor has filed exceptions by reason of the refusal to surcharge respecting certain other items.
Consideration of the briefs filed in behalf of both exceptants, as well as of the record in the case, leads to the conclusion that the auditing judge has not erred in his findings of facts and has exercised sound discretion in all matters which require the exercise of judicial discretion.
The exceptions are dismissed, and the adjudication is confirmed absolutely.